DETAILED ACTION
This is the Office action based on the 16918139 application filed July 1, 2020, and in response to applicant’s argument/remark filed on September 15, 2021.  Claims 1, 3 and 6-16 are currently pending and have been considered below.  Applicant’s cancellation of claims 2, 4-5 and 17-18 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 Claim Interpretations
Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).          Furthermore, the process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the CMP slurry composition has a pH of less than 5” in the specification.  Although the specification discloses that “the CMP slurry composition may have pH of 3 to 7” in line 6 of page 5, this has a different scope than the limitation in claim 1.  It is noted that the limitation “the CMP slurry composition has a pH of less than 5” recited in claim 1 includes the range of pH from 0 to 3, that would result in a decrease in defect improvement rate as cautioned by the specification in line 9 of page 12.  The specification further discloses “comparison of results of Comparative Examples 3 and 7 and results of Examples 1 and 3 shows that the defect occurrent rate increases when the pH decreases to pH 2.5” in line 5-6 of page 18.        See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 3 and 6-16 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3, 6-8, 10-13 and 15-16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwano et al. (PCT/JP2018/035456, published and referred here as U.S. PGPub. No. 20210017422), hereinafter “Iwano”:--Claims 1, 10, 12, 15: Iwano teaches a CMP slurry for a silicon nitride substrate ([0019]), comprisingabrasive particles, such as silica ([0033]);a hydroxyl acid, such as lactic acid ([0072]);a polyol, such as polyethylene glycol ([0081]);two or more water-soluble polymers, such as polyacrylic acid  and carboxymethylcellulose ([0092]);wherein the CMP slurry has a pH of 2-7 ([0098])     It is noted that the carboxymethylcellulose reads on the water-soluble polymer, the lactic acid reads on the organic acid, the polyethylene glycol reads on the nonionic surfactant, and the polyacrylic acid reads on the defect improving agent recited in claims 1.       Alternately, although Iwano does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a CMP slurry comprising the above components from the list of possible components taught by Iwano in the absence of an unexpected result.      Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.     In the current case, the abrasive particles taught by Iwano is capable of polishing a silicon nitride film, as shown above.--Claim 3: Iwano further teaches that the two or more water-soluble polymers may further comprise polymethacrylic acid ([0092]). --Claim 6: Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.     In the current case, the abrasive particles taught by Iwano is capable of being produced by the method recited in claim 6. 
--Claims 7, 8: Iwano further teaches that the abrasives have a size of  preferably 16-1000 nm ([0039]) and present in an amount of preferably 0.1- 10 wt.% ([0043]).  It is noted that these reads on the ranges recited in claims 7 and 8. --Claim 11: Iwano further teaches that the water-soluble polymers may more preferably be present at a concentration 0.001-0.5 wt.% ([0094]).--Claim 13: Iwano further teaches that the lactic acid may more preferably be present at a concentration 0.01-1 wt.% ([0075]). --Claim 16: Iwano further teaches that the polyethylene glycol may preferably be present at a concentration 0.05-1 wt.% ([0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 rejected under U.S.C. 103 as being unpatentable over Iwano as applied to claim 1 above, and further in view of  Ghosh et al. (U.S. PGPub. No. 20100029079), hereinafter “Ghosh”:
--Claim 9: Iwano teaches the invention as above, wherein Iwano discloses the CMP slurry may comprise a water-soluble polymer, such as carboxymethylcellulose.  Iwano is silent about a molecular weight of the carboxymethylcellulose, and fails to teach that the carboxymethylcellulose may have a molecular weight of 10,000-1,000,000.        Ghosh, also directed to a CMP slurry, teaches that the CMP comprises a water-soluble cellulose, such as carboxymethylcellulose having molecular weight of 1,000-1,000,000 ([0018]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use carboxymethylcellulose having molecular weight of 1,000-1,000,000 as the carboxymethylcellulose in the CMP slurry taught by Iwano because Iwano is silent about a molecular weight of the carboxymethylcellulose and Ghosh teaches that carboxymethylcellulose may have such molecular weight.

Claim 14 rejected under U.S.C. 103 as being unpatentable over Iwano as applied to claim 1 above, and further in view of  Yarita et al. (PCT/JP2017/044018, published and referred here as U.S. PGPub. No. 20190352536), hereinafter “Yarita”:
--Claim 14: Iwano teaches the invention as above.  Iwano further discloses the CMP slurry may comprise a pH adjuster, such as alkanolamine.  Iwano is silent about a chemical formula of the alkanolamine, and fails to teach that the alkanolamine may be triethanolamine.Yarita, also directed to a CMP slurry having a pH of 5.0 or less (abstract), teaches that the CMP comprises a pH adjusting agent, such as triethanolamine ([0041]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use triethanolamine as the alkanolamine in the CMP slurry taught by Iwano because Iwano discloses the CMP slurry may comprise a pH adjuster, such as alkanolamine, but is silent about a chemical formula of the alkanolamine, and Yarita teaches that such pH adjuster may be triethanolamine.
Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713